CooK, J.
The plaintiff is not entitled to recover, upon his own testimony, which is the only evidence offered. It was immaterial to him whether warning signals were given or not. He heard the train when a mile and a half away, and heard it coming all along. The sounding of whistles and ringing of bells could not have increased his knowledge o± the approach of the train. When it was within 200 or 25l) yards, he looked back and saw it coming, and changed from one track to the other. He recognized the fact of danger. The railroad track itself was a warning of danger, made imminent by the approaching train. It was then his duty to keep his “wits” about him and to use them for his own safety. He knew or ought to have known that he was a trespasser, and it was his duty to have gotten out of the way of the train. The defendant was under no obligation to stop its train at the sight of a man on its track. It was apparent to the engineer that the plaintiff was in full possession of his faculties and could take care of himself, as was manifested by his “walking lively,” carrying a grip-sack and looking back, and he had a right to presume that the plaintiff would get out of the way of the train in due time. That he did not do so was his own fault, and he should suffer the consequences of his .own folly.
The time has not yet come when railroad companies are obliged to furnish trespassers with personal guides and guardians to protect them from their own wilful misconduct, while experimenting with themselves around trains and engines. The paramount duty of a railroad company is to serve the best interests of public travel and traffic (which can not be done if delays have to be made in deference to those who wrongfully appropriate to their own use the rights of *189way on the railroad tracks, while in possession of their mental faculties and physical power to take care of themselves and avoid injury.
No negligence upon the part of the defendant appearing, bis Honor very properly dismissed the action.
No error.